Title: To Benjamin Franklin from Augustin Mottin de la Balme, 14 December 1776
From: Mottin de la Balme, Augustin
To: Franklin, Benjamin


Monsieur
Bordeaux le 14e. decembre 1776 chez la veuve roger près la Bource
Au moment ou je me rejouissois d’avoir en mains deux letters de recommandation pour vous remettre a philadelphie, la renommée qui precède vos pas m’a appris votre arrivee a nante ou dit-ons vous devez sejourner. Frustrés de mon Esperance souffrés que j’aie L’honneur de vous Les Envoyer et vous prier de vouloir bien reparer un peu la perte que je crois faire en vous, d’un protecteur aussi respectable que generalement honnorés. L’inffluence qu’à justes droits vous avez, sur les affaires de l’amerique, n’exige qu’un mot de votre part en ma faveur, de grace, Monsieur, veuillez le prononcer; j’ose dire que je merite quelques retours par le singuiller Désir que j’ai de combattre pour la libertés des honnettes Colons et de captiver votre suffrage. Dans cette attente je suis avec le plus profond respect Monsieur Votre tres humble obeissant Serviteur
Mottin de la Balme Cape. de Cavalerie
Mr. de franklin a nante ou a paris chez Mr. deane.
 
Notation: de la Balme, Bordeaux 14 Xb. 1776.
